Citation Nr: 1023176	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  09-03 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for residuals of a left 
foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1946 to May 1947.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran does not have a chronic left foot disability that 
is shown by competent medical evidence to be etiologically 
related to service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a left 
foot injury are not met.    38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2007, which substantially complied with 
the notice requirements.  

The RO has been unable to obtain the Veteran's complete 
service records as they are presumed to have been destroyed 
in a 1973 fire at the National Personnel Records Center 
(NPRC).  The Veteran's separation physical examination is of 
record, as it was added to the record RO in 1948.  An attempt 
was made to reconstruct the record in 1979, and several 
service documents, including the Veteran's induction physical 
examination, were located.  The Board recognizes that, where 
relevant records are unavailable because of the NPRC fire, 
the Board has a heightened duty to explain its findings and 
conclusions and to consider the benefit of the doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board notes that no VA examination was conducted to 
obtain an opinion as to the etiology and severity of the 
Veteran's claimed foot disability.  In disability 
compensation claims, VA must provide a VA medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, (3) an indication that the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  


This standard is not met in the present case because there is 
no indication that the Veteran's claimed disability may be 
associated with military service.  As discussed below, there 
is no credible evidence that a chronic foot condition 
occurred in service or that the reported numbness has 
continued since service.  Therefore, VA was not required to 
conduct an examination.

All known and available records relevant to the issues on 
appeal have been obtained and associated with the claims 
file; and the Veteran has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Discussion

The Veteran is seeking service connection for residuals of an 
injury to his left foot, which he contends he suffered in 
service.  He reports that he was playing football barefoot on 
the parade field when he jumped and landed on an exposed 
pipe, lacerating his left foot between the last two digits.  
He reports that he was hospitalized, although he does not 
remember the date of the incident or the length of his 
hospitalization.  The Veteran alleges that he was unable to 
run as fast after the injury as before, which negatively 
affected his ability to play sports.  He reports that he now 
has no sensation in the affected toes and he no longer runs 
since the injury.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic 
disease in service and (2) present manifestations of the same 
disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  
Alternatively, the claimant may establish service connection 
by continuity of symptomatology.  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 
Vet. App. at 495. 

The Board must assess the credibility and weight of all the 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.

The available service treatment records include reports of 
the Veteran's induction and separation physical examinations 
conducted in January 1946 and April 1947, respectively.  In 
both cases, his feet were noted to be normal.  During the 
separation physical examination, the Veteran stated that he 
did not have any current disabling wound, injury, or disease, 
and he did not report the alleged foot injury he suffered in 
service.  Service treatment records also include a 
dermatology consult dated in July 1946.  No other service 
treatment records are available.  

The claims file contains VA records dated in December 1948, 
in which the Veteran was seeking to establish eligibility for 
dental care.  He reported that he had no prior 
hospitalizations.  

The claims file contains VA outpatient treatment records 
dated between January 2006 and July 2009.  During an 
examination in January 2006, the Veteran reported that he had 
no numbness, parasthesias, or loss of sensation in his lower 
extremities.  During a health screening examination in 
December 2007, a linear scar was noted on the dorsal left 
foot at the base of the fourth toe.  The Veteran told the 
examiner that he incurred an injury while playing football in 
service, and he stated that the affected area gets numb 
intermittently.  He also reported that he walks for exercise 
2 to 3 times per week, and he sometimes runs when he is not 
tired.  

After carefully reviewing the evidence of record, the Board 
concludes that service connection is not available for the 
Veteran's claimed left foot disability.  The Veteran is 
competent to describe the injury he suffered in service, as 
well as any residual symptomatology that is capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  In this case, however, the Veteran's recent account 
of his injury differs from records that were created shortly 
after the injury occurred.  During his separation physical, 
he did not mention the incident, even when specifically 
prompted to report any in-service injuries.  In any event, 
during the objective examination, his feet were found to be 
normal.  The Veteran himself reported in his April 2007 
statement that he did not seek treatment after service 
because "the injury healed nicely."  Thus, even if the 
Board were to concede that a foot injury occurred, the 
evidence indicates that it had resolved by the time of 
separation.  

In addition, the Veteran's statements with regard to his 
symptomatology have been inconsistent.  In his December 2007 
notice of disagreement, he reported to VA that he has been 
unable to run since the foot injury; yet in the same month he 
told a VA examiner that he does run occasionally.  Although 
he reported in written statements that he has no sensation in 
the last two toes of his left foot, he told a VA examiner 
that he has only intermittent numbness on the site of the 
scar.  However, in an earlier examination he had denied any 
numbness or loss of sensation in his lower extremities.  In 
light of these inconsistencies, the Board finds the Veteran's 
statements are not credible to establish continuous 
symptomatology since service.  

The Board concludes that the evidence of record weighs 
against a finding of service connection for residuals of a 
left foot injury; therefore the benefit-of-the-doubt rule 
does not apply.  The claim must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a left foot injury is 
denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


